     Case 1:19-cv-01358-DAD-BAM Document 43 Filed 10/05/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                       No. 1:19-cv-01358-DAD-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                        TO ALTER OR AMEND JUDGMENT
13            v.                                        PURSUANT TO FED. R. CIV. P. 59(e)
14    BECERRA, et al.,                                  (Doc. No. 42)
15                       Defendants.
16

17           Plaintiff Lawrence Christopher Smith is a state prisoner who proceeded pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19           On August 18, 2020, the court adopted the assigned magistrate judge’s findings and

20   recommendations in full and dismissed this action, with prejudice, due to plaintiff’s failure to

21   state a claim upon which relief may be granted. (Doc. No. 40.) Judgment was entered, and the

22   action was closed. (Doc. No. 41.)

23           On September 10, 2020, plaintiff filed the instant motion to alter or amend judgment

24   pursuant to Federal Rule of Civil Procedure 59(e). (Doc. No. 42.) As with plaintiff’s objections

25   to the findings and recommendations, plaintiff’s motion includes yet another proposed amended

26   complaint which he alleges complies with the Federal Rules of Civil Procedure, and he requests

27   that this action be consolidated with several other pending actions.

28   /////
                                                       1
     Case 1:19-cv-01358-DAD-BAM Document 43 Filed 10/05/20 Page 2 of 3

 1          Generally, a motion for reconsideration of a final judgment is appropriately brought under

 2   Federal Rule of Civil Procedure 59(e). See Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir.

 3   1985) (discussing reconsideration of summary judgment); see also Schroeder v. McDonald, 55

 4   F.3d 454, 458–59 (9th Cir. 1995). The motion must be filed no later than twenty-eight (28) days

 5   after entry of the judgment. See Fed. R. Civ. P. 59(e). Under Rule 59(e), three grounds may

 6   justify reconsideration: (1) an intervening change in controlling law; (2) the availability of new

 7   evidence; or (3) the need to correct clear error or prevent manifest injustice. See Kern-Tulare

 8   Water Dist. v. City of Bakersfield, 634 F. Supp. 656, 665 (E.D. Cal. 1986), rev’d in part on other

 9   grounds, 828 F.2d 514 (9th Cir. 1987), cert. denied, 486 U.S. 1015 (1988); see also 389 Orange

10   St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999); accord Sch. Dist. No. 1J v. ACandS,

11   Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).

12          It is clear from plaintiff’s motion that he is seeking another opportunity to amend his

13   complaint, rather than reconsideration of the court’s order. Despite being provided guidance by

14   the court, plaintiff has deliberately, repeatedly and in bad faith pursued attempts to bring

15   improperly joined claims and defendants into a single action. He has failed to state a cognizable

16   claim in his original complaint or the numerous filed and proposed amended complaints that

17   followed.

18          The court finds no grounds upon which to reconsider its final order and judgment

19   dismissing this action for failure to state a claim. Plaintiff has introduced no new evidence nor

20   come forward with any new allegations that would cure the deficiencies identified by the April
21   21, 2020 findings and recommendations. The allegations in his motion for reconsideration, even

22   if considered and construed in the light most favorable to plaintiff, do not support reconsideration

23   of the court’s dismissal of this action. While plaintiff’s proposed amended complaint does

24   eliminate some of the improperly misjoined claims he previously presented to the court, he still

25   has failed to include relevant alleged facts linking the defendants to his remaining allegations of

26   unconstitutional conduct. Rather, plaintiff’s allegations are entirely conclusory. (See., e.g., Doc.
27   No. 42 at 10–11 (plaintiff alleging certain defendants utilized excessive force against him but

28   failing to provide any facts to support an inference that any force used was excessive under
                                                        2
     Case 1:19-cv-01358-DAD-BAM Document 43 Filed 10/05/20 Page 3 of 3

 1   whatever circumstances prevailed at the time the force was applied).)

 2          For these reasons, plaintiff’s motion to alter or amend the judgment, (Doc. No. 42), is

 3   denied. This action remains closed.

 4   IT IS SO ORDERED.
 5
        Dated:    October 2, 2020
 6                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
